Citation Nr: 1415804	
Decision Date: 04/09/14    Archive Date: 04/15/14

DOCKET NO.  06-08 903	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a left knee disability, to include as due to an undiagnosed illness. 

2. Entitlement to service connection for a left shoulder disability, to include as due to an undiagnosed illness. 

3.  Entitlement to service connection for joint pain in the legs, hands, feet, ankles, right shoulder, elbows, wrist, and back, to include as due to an undiagnosed illness. 

4.  Entitlement to service connection for a gastrointestinal disorder, to include as due to an undiagnosed illness. 

5.  Entitlement to service connection for headaches, to include as due to an undiagnosed illness. 

6.  Entitlement to service connection for a respiratory disability, to include as due to an undiagnosed illness.

7.  Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD).

8.  Entitlement to a total disability rating for individual unemployablity due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Russell Veldenz, Counsel


INTRODUCTION

The Veteran served on active duty from November 1987 to April 1988 and from September 1990 to July 1991, including service in Southwest Asia during the Persian Gulf War from October 1990 to June 1991.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an October 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

In May 2010 and July 2012, the Board remanded the case to the RO for additional development.  

The issues of service connection for a left shoulder disability, service connection for a left knee disability, service connection for multiple joint pain, service connection for a gastrointestinal disorder, and service connection for a respiratory disorder are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

From the effective date of service connection in May 2003, posttraumatic stress disorder is shown to be productive of a disability picture that more nearly approximates that of occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks; the disability picture is without evidence of occupational and social impairment with reduced reliability and productivity.


CONCLUSION OF LAW

The criteria for the assignment of a rating higher than 30 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.159, 3.655, 4.1, 4.2, 4.10, 4.130, Diagnostic Code 9411 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate the claims.  

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  

Also, the VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: 1) veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473, 484-86 (2006). 

In a claim for increase, the VCAA notice requirements are the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (interpreting 38 U.S.C.A. § 5103(a) as requiring generic claim-specific notice and rejecting Veteran-specific notice as to effect on daily life and as to the assigned or a cross-referenced Diagnostic Code under which the disability is rated).  

The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  

The RO provided pre- and post-adjudication VCAA notice by letters, dated in July 2003. March 2004, and March 2006.  As for content of the VCAA notice, the documents complied with the specificity requirements of Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002) (identifying evidence to substantiate a claim and the relative duties of VA and the claimant to obtain evidence); of Charles v. Principi, 16 Vet. App. 370, 374 (2002) (identifying the document that satisfies VCAA notice); of Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004) (38 C.F.R. § 3.159 notice); of Dingess v. Nicholson, 19 Vet. App. 473, 484-86 (2006) (notice of the elements of the claim); and of Vazquez-Flores v. Peake, 580 F.3d 1270 (Fed. Cir. 2009) (evidence demonstrating a worsening or increase in severity of a disability and the effect that worsening has on employment).  Further VCAA notice is not required.
To the extent that the VCAA notice came after the initial adjudication, the timing of the notice did not comply with the requirement that the notice must precede the adjudication.  The timing error was cured by content-complying VCAA notice after which the claims were readjudicated as evidenced by the supplemental statements of the case, dated in October 2011 and December 2013.  Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Timing error cured by adequate VCAA notice and subsequent readjudication without resorting to prejudicial error analysis.)

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim.  The RO has obtained service treatment records, VA records, records from private medical caregivers, and afforded the Veteran VA examinations in July 2004, June 2010, and September 2013. 

The reports of the VA examinations included a review of the Veteran's medical history, including his service treatment records, an interview and an examination of the Veteran, as well as sufficient findings to rate a disability or its relationship to service.  Therefore, the Board concludes that the VA examinations are adequate.  38 C.F.R. § 4.2; see Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

As the Veteran has not identified any additional evidence pertinent to the claim and as there are no additional records to obtain, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claims is required to comply with the duty to assist. 

General Rating Principles

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  Separate Diagnostic Codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589, 592-93 (1991). 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7. 

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505, 519 (2007).

When evaluating the level of disability from a mental disorder, the rating agency shall consider the extent of social impairment, but shall not assign an evaluation based solely on the basis of social impairment. The focus of the rating process is on industrial impairment from the service-connected psychiatric disorder, and social impairment is significant only insofar as it affects earning capacity.  38 C.F.R. §§ 4.126, 4.130.

Posttraumatic stress disorder (PTSD) is rated under Diagnostic Code 9411 under the General Rating Formula for Mental Disorders. 

The criteria for a 30 percent rating are occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

The criteria for a 50 percent rating are occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks (more than once a week); difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.

The criteria for a 70 percent are occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and the inability to establish and maintain effective relationships. 

The criteria for a 100 percent rating are total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

The evidence considered in determining the level of impairment from PTSD under 38 C.F.R. § 4.130 is not restricted to the symptoms provided in Diagnostic Code 9411 and the General Rating Formula.  Instead, VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the DSM-IV (American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994).) 

The Global Assessment of Functioning (GAF) score is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing the Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994).  GAF scores ranging from 41 to 50 reflect serious symptoms (e.g. suicidal ideation or severe obsessional rituals), or any other serious impairment in social or occupational functioning.  GAF score from 51 to 60 represents moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  GAF scores ranging from 61 to 70, for example, reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.

While the GAF score is relevant evidence, the GAF score alone is neither statutorily nor regulatory controlling in rating a psychiatric disorder, rather the rating is determined by the application of the Rating Schedule, 38 C.F.R. Part 4, as  explained above. 

Neither the number of symptoms, nor the type of symptoms, nor the GAF score controls in determining whether the criteria for the next higher rating have been met.  It is the effect of the symptoms, rather than the presence of symptoms, pertaining to the criteria for the next higher rating, that is determinative.

Ratings are assigned according to the manifestation of particular symptoms.  However, the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  Accordingly, the evidence considered in determining the level of impairment from posttraumatic stress disorder with anxiety and depression under 38 C.F.R. § 4.130 is not restricted to the symptoms provided in Diagnostic Code 9411.  Instead, VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the DSM-IV (American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994).)

The Veteran's Lay Evidence

The Board recognizes that the evidence supporting the Veteran's claim for a higher rating includes statements of the Veteran, his wife, and a friend, J. H., as to the severity of his service connected right knee and PTSD disabilities.  The Board has considered the lay statements as to his PTSD disability. 

In evaluating a claim for an increased schedular disability rating, however, VA must consider the factors as enumerated in the rating criteria discussed above, which in part involves the examination of clinical data gathered by competent medical professionals.  Massey v. Brown, 7 Vet. App. 204, 208 (1994).  The Board is not free to ignore VA's duly promulgated regulations, which include the Rating Schedule.  Franklin v. Brown, 5 Vet. App. 190, 193 (1993).  The Board is bound by the law and is without authority to grant benefits on an equitable basis.  See 38 U.S.C.A. §§ 503, 7104; Harvey v. Brown, 6 Vet. App. 416, 425 (1994).

Furthermore, in rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). 

Competency is a legal concept in determining whether lay or medical evidence may be considered, in other words, whether the evidence is admissible as distinguished from credibility and weight, factual determinations going to the probative value of the evidence, that is, does the evidence tend to prove a fact, once the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

In this case, the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses.  Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).  He and the others are not, however, competent to identify a specific level of disability of this disorder according to the appropriate diagnostic codes.  That involves specialized knowledge or training in identifying psychological disabilities.  Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer a medical diagnosis, statement, or opinion.  38 C.F.R. § 3.159.  No factual foundation has been established that the Veteran and the others are otherwise qualified through specialized education, training, or experience to offer a medical diagnosis. 

Such competent evidence concerning the nature and extent of the Veteran's PTSD has been provided by the VA examiners who have examined him during the current appeal period and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports and the clinical records) directly address the criteria under which this disability is evaluated.  As such, the Board finds these records to be more probative than the Veteran's subjective testimony of increased symptomatology.

Facts and Analysis

In a July 2004 mental health examination, the Veteran had been working the past 6 years as a full time employee at BF Goodrich, but was on leave to care for an ill father.  He did not lose time from work due to his PTSD symptomatology.  He is married but denied any current social pursuits or leisure activities.  He reported a history of assaultiveness, but not suicide attempts.

Upon examination, the Veteran's current thought process and thought content were within normal limits,  There were no delusions or hallucinations present and his behavior was appropriate.  He denied any suicidal or homicidal thought, ideation, plan, or intent.  He was fully oriented and his long term memory, insight, and judgment were intact.  His short term memory and impulse control were impaired.  His speech was slow and his mood was mildly depressed.  He had chronic sleep impairment with nightmares once or twice a month, four hours of sleep, and fatigue the next day.  He also complained of intrusive thoughts and recollections about his military experiences.  The Veteran had a startle response and isolated himself from others.  He avoided television shows or movies related to Deseret Storm, fireworks, or conversations about his experiences.  He has hypervigilent behavior frequently walking around his house at night with a gun.  He notes frequent feelings of depression, a loss of interest in pleasurable activities, a loss of concentration, and survivor's guilt.  He also had difficulty with co-workers, getting into arguments and fights, and he had feelings of alienation.  His parents told him he had an attitude and he did not have any friends anymore.  The Veteran did not trust anybody.  

The VA examiner diagnosed chronic, but mild, PTSD with a GAF of 61.  The examiner concluded the Veteran had a mild social and occupational impairment due to PTSD.  He had mild difficulty in establishing and maintaining social and occupational relationships due to PTSD and his functional status and quality of life are now mildly impaired due to PTSD. 

In June 2010, the Veteran's spouse stated that the Veteran is up and down all night checking the doors and locks.  He does not like to socialize with people, even family and stays to himself.  He has very bad trust issues.  

Also in June 2010, the Veteran was provided a VA mental health examination.  He stated he had a good relationship with his spouse and had occasional social relationships.  For leisure, he watches television.  He reported no incidents of suicide attempts or assaultiveness.  The examination did not reveal any abnormalities in the areas of attitude, mood, affect, attention, thought process, or thought content.  He understood he had a problem and the outcome of his behavior.  There were no hallucinations, delusions, panic attacks, homicidal thoughts, or suicidal thoughts.  His memory was normal.  The Veteran's PTSD symptoms included recurrent and intrusive distressing recollections and dreams.  He tried to avoid these thoughts by avoiding conversations, people, or activities that aroused recollections.  The Veteran had a markedly diminished interest or participation in activities and had feelings of detachment or estrangement.  The Veteran had symptoms of hypervigilence and an exaggerated startle response.  Although the symptoms were frequent, occurring daily, and were chronic, they were mild.  The Veteran was no longer employed at the tire factory because he was tired of being around people.  The examiner stated the Veteran's unemployment was due to the effects of PTSD. 

The examiner's diagnosis was chronic mild PTSD and assigned a GAF of 64.  The examiner concluded the Veteran's current psychosocial functional status was mildly impaired.  It resulted in mild and social impairment and would be mildly impaired in his ability to engage in physical and sedentary employment due to his PTSD.  With treatment, the examiner considered the Veteran's prognosis to be good.  

In November 2011, the Veteran's wife submitted a statement to VA stating that the Veteran was getting worse in normal everyday living.  Specifically, the Veteran was so paranoid that everywhere he went, the Veteran thought people were following him or there was a conspiracy against him, which included his neighbors.  He also gets mad when other family members visit and will act badly or nasty to them.  The Veteran also trusted no one.   

In a statement dated in August 2012, the Veteran stated he can walk into a room and forget while he is there.  He is always awake while the rest of the family sleeps and sometimes walks around to make sure everything is secure and no one is trying to break in and he checks the doors, locks, and windows.  He once shot a TV because the show angered him.  He does not like being around other people and gets aggressive, looking for a confrontation.  He prefers to be alone.  He feels that people are always out to get him, so the Veteran does not go out and stays inside peeping out the window watching as they go by.  

In September 2012, VA received a statement from the Veteran's former co-worker, J. H., who recalls the Veteran frequently believed people were out to get him and thought others were watching him.  J. H. also stated the Veteran become more aggressive as time went on and his work declined until the Veteran quit.  

In September 2013, the Veteran underwent a VA mental health examination where the examiner concluded that the Veteran's primary diagnosis was now schizophrenia, paranoid type.  The Veteran gave a history that, beginning in 2000 (about seven years after leaving service), the Veteran began to think people are out to get him.  For instance, when driving, he thinks others are phoning ahead to report on him.  He is referential to the lights of other peoples' houses, their body language, their clothing, and how they look at him.  The examiner stated the symptoms of delusion and reference are not related to the Veteran's service connected PTSD.  The Veteran had never had any prior psychiatric treatment and when the examiner offered to put him in touch with mental health providers, the Veteran became very anxious and asked to leave.  

The Veteran had simple, linear, coherent speech and described his mood as okay.  For affect, the examiner noted the Veteran was worried that he would be held at VA against his will at the end of the examination.  The Veteran denied hallucinations and any plans or thoughts to harm himself or others.  His insight and judgment was selectively limited.  The examiner also did not assign a GAF score as the lack of treatment did not give him information to assign a score.  

Analysis

At all relevant times, the Veteran's PTSD disability has been rated at 30 percent.  The Board also recognizes that the Veteran's overall mental health has deteriorated.  The evidence demonstrates, however, that the Veteran has developed another mental health disability, schizophrenia, paranoid type (schizophrenia).  The VA examiner in September 2013 has determined that the schizophrenia is not related to service as it developed years after separation.  Furthermore, the VA examiner determined the symptoms of schizophrenia, delusions and reference, are separable and distinctly differentiated from any PTSD symptomatology.  Accordingly, the Board will determine the rating for PTSD based upon the evidence relating to that disability.  38 C.F.R. §§ 4.14, 4.125

In evaluating the evidence, the Board concludes that the VA examinations show that the symptoms of PTSD have affected the Veteran's everyday life and his ability to function to a degree that more nearly approximates the schedular criteria for a 30 percent rating, and no higher, under Diagnostic Code 9411.  The evidence shows that the psychiatric symptomatology was of such extent, severity, depth, and persistence that approximates the criteria for a 30 percent schedular rating, and the record overall reflects few, if any, symptoms or severity of PTSD that typify the criteria for a 50 percent schedular rating. 

For instance, there is no objective evidence of flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks (more than once a week); difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood or inability to establish and maintain effective relationships. 

The record does not show that any of the foregoing symptoms or any other symptoms of the same type and degree approximating a 50 degree rating.  As previously noted, the Veteran was alert and oriented and he took care of his personal appearance.  In examinations, the Veteran displayed normal or coherent thought process and thought content.  The symptoms did not interfere with his routine activities or his ability to work.  He functioned well enough to care for his father when he became ill.   He was capable of performing activities of daily living, without any reported difficulty noted.  Frequent complaints included sleep problems, intrusive thoughts, hypervigilence, avoidance, startle response, social isolation, irritability, anger, memory impairment, and concentration difficulty, but none of these symptoms affect his ability to function independently.  For instance, he reported frequently checking his doors and windows at night, and feeling fatigued the next day, but he also stated he never lost any time at work due to the PTSD.  

While the evidence indicates that the Veteran has irritability and anger difficulties as well as social isolation problems that have affected his functioning, before he quit work, he nevertheless maintained employment to the satisfaction of his employer as there is no evidence of reprimands, excessive absenteeism, or complaints by his superiors.  Setting aside his schizophrenia paranoia symptoms and his belief that co-workers were in a conspiracy out to get him, the PTSD symptoms by themselves do not appear to have a significant occupational impact.  Instead, as described, he has mild difficulties in establishing and maintaining social and occupational relationships due to PTSD.  Although the Veteran indicated he did not like crowds and did not get along with his co-workers, there is no indication that he could not perform most of his duties.  He has reported occasional anger problems and fights with his co-workers, but it appears that he never directed any violence at his superiors or co-workers.  There is no evidence to suggest that he cannot work alone or if he does get angry, he cannot remove himself from the situation.  The Board also has no doubt that his PTSD affected his marriage and his relationship with other family members, he is not estranged from any of them and it appears his family offers support by visiting the Veteran even when he is not willing to accept interaction with them.  He indicated he had some occasional social relationships.  He has apparently maintained at least one friendship as a former co-worker has submitted a statement on the Veteran's behalf.  

As for symptoms associated with the diagnosis of PTSD but not listed in Diagnostic Code 9411, the symptomatology does not more nearly approximate or equate to the level of occupation and social impairment with reduced reliability and productivity required for a 50 percent rating.  For example, the Veteran's sleep, memory, and concentration difficulties are not shown to prevent him from performing his activities of daily living or to maintain gainful employment.  Further, his depression or avoidance has not prevented him from functioning independently, appropriately, and effectively.  He has been able to control his impulses, and his judgment and insight were intact. 

Furthermore, for the relevant period, the VA examination reports shows that the assigned GAF scores mostly ranged from 61 to 64, indicating mild disability. The scores have remained relatively static throughout the period considered in this appeal.  The examiners have described his PSTD disability as mild occupational and social impairment.  In any event, a disability rating depends on evaluation of all the evidence and a VA examiner's classification of the level of a psychiatric impairment by words or by a GAF score is to be considered, but is not determinative of the percentage disability rating to be assigned.  38 C.F.R. § 4.126.  Further, as discussed above, the symptoms and their severity have remained relatively stable even with additional personal stressors in the Veteran's life such as the illness of his father.  Although the Veteran has stated his symptoms have worsened, the Board notes that the Veteran's subjective complaints, as they relate to PTSD only, have remained essentially unchanged in severity when detailed beyond the Veteran's characterizations.  To the extent any of the PTSD symptoms have worsened, the effect on industrial impairment, the focus of any mental health rating, remained unchanged.

As noted, the Veteran has been diagnosed with schizophrenia, which has resulted in significant symptoms, resulting in changes in the Veteran's thinking and behavior due to delusions and reference.  The Board has no doubt the schizophrenia symptoms have had a significant occupational impact.  The Veteran, however, is not service connected for schizophrenia and the medical evidence suggests that the symptoms are distinct from any PTSD symptoms.  Stated another way, the other diagnosis plays a role in the Veteran's total social and occupational impairment, but consideration of PTSD symptoms, even where they overlap the other diagnosis, such as hypervigilence, leads to only a mild to moderate impairment.  The examiners have described the functional impairment for PTSD as mild.

The Board finds that the PTSD disability has not significantly changed and that a uniform evaluation is warranted for the period considered under this appeal. Accordingly, as the degree of disability has not increased following the assignment of the initial rating a single evaluation, rather than "staged ratings" is proper. Fenderson, supra; see also Hart, supra. 

For these reasons, for all relevant times during the period under appeal, the preponderance of the evidence is against an initial rating higher than 30 percent for PTSD, and the benefit-of-the-doubt standard of proof does not apply. 38 U.S.C.A. § 5107(b).




Extraschedular Evaluation

Although the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance, the Board is not precluded from considering whether the case should be referred to the Director of VA's Compensation and Pension Service for a rating.

The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular ratings for that service-connected disability are inadequate.  This is accomplished by comparing the level of severity and symptomatology of the service-connected disability with the established criteria.

If the criteria reasonably describe the disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular rating is, therefore, adequate and referral for an extraschedular rating is not required.   Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366   (Fed. Cir. 2009).

Comparing the Veteran's current disability levels and symptomatology to the Rating Schedule, the levels of disability are encompassed by the Rating Schedule.  Higher ratings are provided for more severe conditions relating to PTSD, but the Veteran has not exhibited those symptoms or symptoms of a severity to warrant the higher rating.  Furthermore, the Veteran has not been hospitalized for PTSD and the Veteran has reported he has not missed work on account of PTSD.  The In short, the evidence has not shown that there is marked interference with employment.  The medical evidence demonstrates he would be mildly impaired in his ability to engage in physical and sedentary employment due to his PTSD.  In light of the foregoing, the assigned schedule ratings are adequate and no referral to an extraschedular rating is required under 38 C.F.R. § 3.321(b)(1). 

In other words, the Board finds that the rating criteria reasonably describe the Veteran's PTSD disability and symptomatology, such as anger, social isolation, and emotional distancing, and these symptoms are contemplated by the Rating Schedule under Diagnostic Code 9411, and the Veteran does not have any symptomatology not already contemplated by the Rating Schedule.

Total Disability Base upon Individual Unemployability (TDIU)

During the appeal period, the Veteran has not expressly raised and the record does not reasonably raise a claim for total disability rating for compensation based on individual unemployability.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009) (in a claim for increase, where the Veteran expressly raises a claim for a total disability rating on the basis of individual unemployability or the claim is reasonably raised by the record, the claim is not a separate claim, but a part of a claim for increase).  As noted above, this issue is being remanded as discussed below.


ORDER

Entitlement to a rating in excess of 30 percent for PTSD is denied.


REMAND

The Board notes that in its prior remand in July 2012, the Board directed the Veteran be provided a VA examination regarding his claims for service connection for left knee and left shoulder disabilities as well as his claims for multi-joint pain.  Although the Veteran is claiming these joints are due to an undiagnosed illness originating from his service in the Gulf War, the Veteran has reported that he tripped and fell in a hole specifically injuring his left ankle, left knee, and left shoulder, but also reported that all of his joints have been hurting since this incident.  Although the VA examiner recorded this history, the examiner concluded there was no nexus between the current joint disabilities and service because there was no mention of a diagnosis, symptom, or treatment in the service treatment records.  Lay evidence concerning the onset of symptoms, if credible, is competent, regardless of the lack of contemporaneous medical evidence. Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  The VA examiner failed to discuss whether the injury as described by the Veteran could have resulted in the current joint disabilities.  The Board thus finds the examination is inadequate and a new VA examination must be provided to the Veteran.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

The Board finds the same deficiencies as to the claims of service connection for a respiratory disability, a gastrointestinal disability, and a headache disability.  The Veteran described the onset and continuation of symptoms in service, but the VA examiner relied entirely upon the lack of documentation in the service treatment records and did not discuss the Veteran's history.  As noted, the Veteran's testimony is as equally competent as records.  Furthermore, in some instances, the examiner either noted a relevant disability, or apparent disability, but did not provide any opinions with reasoning as to the relationship to service.  For instance, the examiner discusses GERD, which the Veteran claims is one of the conditions that should be service connected, but the Veteran also asserts he has irritable bowel syndrome.  The examiner offers an opinion that the Veteran does not have irritable bowel syndrome, but does not offer a diagnosis and its relationship to service for the constipation and diarrhea symptoms reported by the Veteran.  In a similar manner, the VA examiner discussed the relationship of the Veteran's sleep apnea to service, but does not offer a similar opinion as to the restrictive pulmonary disorder demonstrated in the VA examination's pulmonary function test.

Finally, as to the TDIU claim, the Board directed that after all VA examinations, the VA mental health examiner offer an opinion as to whether the disabilities that are service connected if warranted after the foregoing development, but not in conjunction with his nonservice-connected disabilities, makes him unemployable for VA purposes. Upon remand, the examiner did not provide the requested opinions on employability.  

Therefore, the Board finds that a remand is required to obtain this missing information.  See 38 U.S.C.A. § 5103A (d); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  The Court held that a remand by the Board imposes upon the Secretary of the VA a duty to ensure compliance with the terms of the remand.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  It was further held that where the remand orders of the Board are not complied with, the Board errs in failing to insure compliance.  Id.   

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination for the joints.  The claims file should be made available to the examiner in conjunction with the examination.  All necessary testing should be conducted.  All pertinent history, including in- service symptomatology, whether recorded in a treatment record or reported by the Veteran, and findings must be reported in detail.  A complete rationale for all opinions must be provided.

The examiner is asked to determine if the Veteran has a current orthopedic disability, and if so, whether it is at least as likely as not (probability of 50 percent or more), that any current orthopedic disability, had its onset during service or is causally and etiologically related to service, considering the evidence, accepted medical principles pertaining to the history, manifestation, clinical course, and the character of the disability found.

The examiner must specifically discuss the relationship between any diagnosed orthopedic disability of the left shoulder and the left knee and the incident where the Veteran tripped and fell while deployed in Southwest Asia during the Persian Gulf War from October 1990 to June 1991.  The examiner must also discuss whether there is any relationship between any diagnosed orthopedic disability and the Veteran's trip and fall in the Persian Gulf War.  

The examiner must specifically discuss the relationship between any diagnosed orthopedic disability of the back and the Veteran's complaint of back pain in December 1990.

If any orthopedic condition is not attributable to a known diagnosis, the examiner should determine as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's complaints of multi- joint pain  constitute undiagnosed illness consistent with the Veteran's Southwest Asia service during the Persian Gulf War from October 1990 to June 1991.

The examiner is asked to specifically discuss the Veteran's testimony and evidence of joint pain and stiffness all over his body since 1990 or 1991. 

The examiner is asked to discuss the clinical significance of various radiological studies suggesting findings that maybe of a posttraumatic origin.  

If the examiner determines that an orthopedic disability is related to service, the examiner is also asked to address the functional impact of the disability.

The examiner is advised that lay evidence of the onset and continuity of symptoms after service, if credible, is competent evidence, regardless of the lack of contemporaneous medical evidence.  Nevertheless there still must be a factual showing that a symptom, for example pain, is derived from an injury, disease, or event in service.  The examiner is specifically instructed that the absence of diagnosis or treatment in the service treatment records alone is insufficient to explain why a disability is not related to service when, as noted, the Veteran is equally competent to say what symptoms he has and when his symptoms began.  

2.  Schedule the Veteran for a VA examination for a respiratory or pulmonary disability.  The claims file should be made available to the examiner in conjunction with the examination.  All necessary testing should be conducted.  All pertinent history, including in- service symptomatology, whether recorded in a treatment record or reported by the Veteran, and findings must be reported in detail.  A complete rationale for all opinions must be provided.

The examiner is asked to determine if the Veteran has a respiratory or pulmonary disability, and if so, whether it is at least as likely as not (probability of 50 percent or more), that any current respiratory or pulmonary disability had its onset during service or is causally and etiologically related to service, considering the evidence, accepted medical principles pertaining to the history, manifestation, clinical course, and the character of the disability found.

If any respiratory or pulmonary disorder is not attributable to a known diagnosis, the examiner should opine as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's complaints constitute undiagnosed illness consistent with the Veteran's Southwest Asia service during the Persian Gulf War from October 1990 to June 1991.

The examiner must specifically discuss the Veteran's testimony and evidence of being stationed near burning oil wells during the Persian Gulf War and that he has had shortness of breath since that time. 

The examiner must discuss the clinical significance of a November 2012 pulmonary function test demonstrating a mild restrictive defect.  

If the examiner determines that a respiratory or pulmonary disability is related to service, the examiner is also asked to address the functional impact of the disability.

The examiner is advised that lay evidence of the onset and continuity of symptoms after service, if credible, is competent evidence, regardless of the lack of contemporaneous medical evidence.  Nevertheless there still must be a factual showing that a symptom, for example pain, is derived from an injury, disease, or event in service.  The examiner is specifically instructed that the absence of diagnosis or treatment in the service treatment records alone is insufficient to explain why a disability is not related to service when, as noted, the Veteran is equally competent to say what symptoms he has and when his symptoms began.  

3.  Schedule the Veteran for a VA examination for gastrointestinal disabilities to include whether the Veteran has a diagnosis of GERD, a diagnosis of irritable bowel syndrome, or any other disability causing constipation and diarrhea.  The claims file should be made available to the examiner in conjunction with the examination.  All necessary testing should be conducted.  All pertinent history, including in- service symptomatology, whether recorded in a treatment record or reported by the Veteran, and findings must be reported in detail.  A complete rationale for all opinions must be provided.

The examiner is asked to determine if the Veteran has GERD, irritable bowel syndrome, or any other disability causing constipation and diarrhea, and if so, whether it is at least as likely as not (probability of 50 percent or more), that any current gastrointestinal disability had its onset during service or is causally and etiologically related to service, considering the evidence, accepted medical principles pertaining to the history, manifestation, clinical course, and the character of the disability found.

If any gastrointestinal disorder is not attributable to a known diagnosis, the examiner should opine as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's gastrointestinal complaints constitute undiagnosed illness consistent with the Veteran's Southwest Asia service during the Persian Gulf War from October 1990 to June 1991.

The examiner must specifically to comment on the findings of the December 12, 1996 upper gastrointestinal barium radiological study that showed uncomplicated gastroesophageal reflux but no stricture or esophagitis and did not comment on whether the Veteran had a functioning lower esophageal sphincter, but a VA examiner commented that the study demonstrated a non-functioning lower esophageal sphincter.  If the conclusion is that the Veteran has a non-functioning lower esophageal sphincter, is such a finding at least as likely as not (50 percent probability) had its onset during service or is causally and etiologically related to service, considering the evidence, accepted medical principles pertaining to the history, manifestation, clinical course, and the character of the disability found.

The examiner must specifically discuss the Veteran's testimony and evidence of his heartburn symptoms originating while he was in the Persian Gulf War. 

The examiner must specifically discuss the Veteran's testimony and evidence of alternating, periodic episodes of diarrhea and constipation mentioned in the November 2012 VA examination.  

If the examiner determines that a gastrointestinal disability is related to service, the examiner is also asked to address the functional impact of the disability.

The examiner is advised that lay evidence of the onset and continuity of symptoms after service, if credible, is competent evidence, regardless of the lack of contemporaneous medical evidence.  Nevertheless there still must be a factual showing that a symptom, for example pain, is derived from an injury, disease, or event in service.  The examiner is specifically instructed that the absence of diagnosis or treatment in the service treatment records alone is insufficient to explain why a disability is not related to service when, as noted, the Veteran is equally competent to say what symptoms he has and when his symptoms began.  

4.  Schedule the Veteran for a VA examination for headache disability.  The claims file should be made available to the examiner in conjunction with the examination.  All necessary testing should be conducted.  All pertinent history, including in- service symptomatology, whether recorded in a treatment record or reported by the Veteran, and findings must be reported in detail.  A complete rationale for all opinions must be provided.

The examiner is asked to determine if the Veteran has a headache disability, and if so, whether it is at least as likely as not (probability of 50 percent or more), that any current headache disability had its onset during service or is causally and etiologically related to service, considering the evidence, accepted medical principles pertaining to the history, manifestation, clinical course, and the character of the disability found.

If any headache disorder is not attributable to a known diagnosis, the examiner should opine as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's complaints constitute undiagnosed illness consistent with the Veteran's Southwest Asia service during the Persian Gulf War from October 1990 to June 1991.

The examiner is asked to specifically discuss the Veteran's testimony and evidence of the onset of headaches started while serving overseas in the Gulf War.   

The examiner is advised that lay evidence of the onset and continuity of symptoms after service, if credible, is competent evidence, regardless of the lack of contemporaneous medical evidence.  Nevertheless there still must be a factual showing that a symptom, for example pain, is derived from an injury, disease, or event in service.  The examiner is specifically instructed that the absence of diagnosis or treatment in the service treatment records alone is insufficient to explain why a disability is not related to service when, as noted, the Veteran is equally competent to say what and when his symptoms began.  

5.  After the foregoing development is completed, readjudicate the claims for service connection for a left knee disability; service connection for a left shoulder disability; service connection for joint pain in the legs, hands, feet, ankles, right shoulder, elbows, wrist and back; service connection for a gastrointestinal disorder; service connection for a pulmonary or respiratory disability; and service connection for a headache disability.

6.  After the records development is completed and the foregoing VA examinations have occurred and the claims listed above have been readjudicated, arrange for the examiner who conducted the September 2013 VA mental health examination, if available, prepare an addendum opinion, and if necessary, conduct a new examination.  The claims file should be made available to the examiner in conjunction with the examination.  All necessary testing should be conducted.  All pertinent history, symptomatology, and findings must be reported in detail.  A complete rationale for all opinions must be provided

The examiner is asked to assess the Veteran's ability to obtain and maintain gainful employment solely on the basis of PTSD and any other service-connected disabilities and provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's service connected disabilities prevent him from securing or following a substantially gainful occupation consistent with his educational and occupational background. 

When offering the opinion, the examiner is instructed to ignore the effects of age or any non-service connected disabilities.

6.  After the development requested is completed, adjudicate the claims for service connection for a left knee disability; service connection for a left shoulder disability; service connection for joint pain in the legs, hands, feet, ankles, right shoulder, elbows, wrist and back; service connection for a gastrointestinal disorder; service connection for a pulmonary or respiratory disability; and service connection for a headache disability and entitlement to TDIU.  If any benefit sought remains denied, furnish the Veteran and his representative a supplemental statement of the case and a reasonable period to respond, and then return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).








______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


